The Compensation Commissioner, with evident hesitation, held that this claimant was, at the time of his father's death, a partial dependent of the latter, and awarded him compensation accordingly. This conclusion and award appear to have been largely, if not entirely, controlled by the fact that the son had been from time to time in receipt of financial aid from his father, and that, brought up as he had been, he had become accustomed to rely upon such contributions for his maintenance. *Page 457 
The customary receipt of financial assistance from another, although supplying a welcome and helpful aid to self and family support, does not suffice to convert the recipient into a dependent or partial dependent of the donor, nor does it suffice that the donee has come to rely upon the contributions so made in the provision of that support. It is indeed true that dependency arises only where financial aid has been furnished and has come to be relied upon by the recipient for purposes of support. But those are by no means the only conditions that must exist to create dependency, as our Workmen's Compensation statute uses that term. There must, in addition, be a reliance on the assistance received for the purpose, and for no other or broader purpose, than that of providing self and family with the means of living, judged by the class and position in life of the recipient. Powers v. Hotel Bond Co.,89 Conn. 143, 152, 93 A. 245; Blanton v. Wheeler Howes Co., 91 Conn. 226, 231, 99 A. 494; Simmons
v. White  Bros., 80 Law Times Rep. 344, 345.
Nor is that all. Dependency involves the existence of another important condition. One may live in idleness and actual dependence without being what our compensation law regards as a dependent. No such encouragement is given to sloth and conditions inducive of pauperism, as would result from the continuance at an employer's expense of habits of indolence on the part of would-be dependents. Parents may, if they will, pamper their children and indulge them in habits of nonexertion and reliance upon others, but the law does not accept situations thus created as ones it is called upon to foster or aid in continuing. In other words, the law does not necessarily accept conditions as they exist at the time of a workman's decease through the creation of the parties responsible for them, as conclusively determining a state of dependency. It rather *Page 458 
looks to all the circumstances to discover what in fairness and right they ought to be. One who, as the result of parental affection, indulgence, weakness or folly, has been permitted to grow up in idleness and a love of ease, may not, for that reason alone, successfully pose as a dependent entitled to continued assistance. If there are other reasons why he may not under all the circumstances reasonably be expected to be self and family supporting by the exercise of reasonable efforts to that end which he is competent to make, the situation becomes fundamentally changed and the conditions of dependency begin to appear.
We have no purpose to attempt to phrase a complete and exhaustive definition of the word "dependent" as our statute uses it. But this much may be said broadly and generally, that no one, not belonging to the enumerated classes of persons conclusively presumed to be dependent, is entitled to be regarded as a dependent or partial dependent, whose financial resources, at his command or within his power to command by the exercise of such efforts on his part as he reasonably ought to exert in view of the existing conditions, are sufficient to sustain himself and family in a manner befitting his class and position in life without being supplemented by the outside assistance which has been received or some measure of it. See Blanton
v. Wheeler  Howes Co., 91 Conn. 226, 231, 99 A. 494. Of course, a claim of dependency is not to be defeated by mere proof that the claimant can by the exercise of his best endeavors support himself and family by his own unaided efforts. Howells v. Vivian  Sons, 85 Law Times Rep. 529, 530; Powers v. Hotel Bond Co.,89 Conn. 143, 152, 93 A. 245. But as it is no purpose of the law to give aid and comfort to slackers in respect of their obligations as members of society, so it is that a claim of dependency will meet defeat if it appear that *Page 459 
the claimant, by the expenditure of such efforts as under all circumstances ought fairly and reasonably to be expected of him, is of ability to be self and family supporting according to the proper measure of such support.
Turning now to the situation as disclosed by the Commissioner's finding, we learn that the claimant, at the time of his father's death, was a man grown, single, and past his majority. For the three months immediately prior to that event he had been working steadily at a living wage in a mechanical establishment, and was still so working when the hearing was had some eleven months later. He had previously worked intermittently. The finding supplies no details as to where, when, or how long continued, such previous employments were, or why they became terminated, save that he had attempted to work as a lineman, as his father was doing, and had given up that employment as not suited to his health and strength. The finding is barren of reasons why, as a full grown single man he could not reasonably have been expected to be self-supporting as readily as the ordinary man of his years, save that he was not physically strong or robust in appearance and had felt unequal, for reasons of health, to continuing the strenuous activities of a lineman.
It would seem that his fourteen months of continuous shop experience had furnished a fair degree of demonstration that he was not laboring under a serious physical handicap, and there is nothing in the finding to indicate that he was. Prior to his going to work where he is now employed, to wit, in the month of September preceding his father's death, he had periods of nonemployment, but whether these arose for other reasons than parental indulgence or disinclination to labor, we are not informed. *Page 460 
The Commissioner's memorandum of decision, made a part of the finding, contains, however, the suggestive statement that there was evidence that the claimant was unduly pampered by his father, and that possibly he was somewhat lacking in enterprise. This is followed by the Commissioner's dismissal of that phase of the case as possessing no present importance, and with the observation, in substance, that it was not his function as a trier to pass upon the proper standard of bringing up children and parental control and management, and that his duty was confined to accepting situations as he found them, whether or not they met his approval. Here is clearly disclosed the fundamental error into which the Commissioner fell in making his award. It is quite true that it is not for him in his official capacity to dictate to parents as to their methods of parental control and treatment, but it is for him, acting in that capacity, to deal with the results of such control in so far as they are disclosed in the conduct and inclinations of children grown to manhood and womanhood who assert claims to be treated as dependents. He is not to accept abnormal conditions not resulting in incapacity, simply for the reason that he finds them in existence, due though they be to parental indulgence and folly, and provide for their continuance at the expense of the parent's employer after he has gone. If parental pampering has induced disinclination to labor and fondness for a life free from personal effort, a Compensation Commissioner is not thereby called upon or justified in either continuing the work the parent has mistakenly begun, or in accepting the conditions as those existing and therefore to be maintained at the expense of an employer.
This may not be a case of the character just described, but the Commissioner was in error in dismissing, as he did, summarily and without inquiry, a *Page 461 
phase of it which the evidence naturally suggested to his mind, and we are unable to discover in the facts found by him, any justification for a conclusion that the claimant was a partial dependent, consistent with the application of a just and true standard.
This conclusion renders it unnecessary to consider the employer's remaining claim, that the Commissioner erred in his finding that the deceased's death was caused by injuries arising out of and in the course of his employment.
   There is error, the judgment of the Superior Court is set aside and the cause remanded to that court for the rendition of judgment vacating the award of the Compensation Commissioner.
In this opinion RORABACK, BEACH and SHUMWAY, Js., concurred.